Exhibit 10(a)(1)

AMENDMENT TO RICHARDSON ELECTRONICS, LTD.

EMPLOYEES PROFIT SHARING PLAN AND TRUST AGREEMENT



            RICHARDSON ELECTRONICS, LTD., a Delaware corporation, hereby further
amends the Adoption Agreement for the Richardson Electronics, Ltd. Employees
Profit-Sharing Plan and Trust Agreement dated March 8, 1996, as thereafter
amended, by amending Section 1.06(b) of said agreement effective April 1, 2003,
as follows, to-wit:

The Early Retirement Age 55 shall not apply as to that portion of the Accounts
of a Participant which are attributable to Matching Contributions described in
Section 4.03 of the Plan, and to Discretionary Contributions described in
Section 4.06 of the Plan, for Plan Years beginning after May 31, 2002 if such
Participant (i) has not completed at least 3 Years of Service for Vesting as of
April 1, 2003 and (ii) has not attained age 55 as of April 1, 2003.

            IN WITNESS WHEREOF, the undersigned has caused this amendment to be
executed as of this ____ day of ______________, 2003.

                                                                       
RICHARDSON ELECTRONICS, LTD.

                                                                        By _/s/
William G. Seils_________

                                                                       
            William G. Seils

                                                                       
            Senior Vice President,

                                                                       
            Secretary and General Counsel

                                                                       
RICHARDSON ELECTRONICS, LTD.

                                                                        By__/s/
Linda L. Doherty_______

                                                                       
            Linda L. Doherty

                                                                       
            Corporate Benefits Manager,

                                                                       
            Human Resources

Amendment to profit sharing plan re early retirement (CH360575).DOC